DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended and replaced by the following: 
--1. (Currently Amended) A method for operating a vehicle climate control system, comprising: [[at]] a controller, modeling a pressure in a heat pump circuit downstream of an exterior heat exchanger and upstream of an expansion valve; and operating the expansion valve in the heat pump circuit to cool a vehicle cabin based on the modeled pressure and a temperature from a sensor positioned upstream of the expansion valve and downstream of the exterior heat exchanger; wherein modeling the pressure in the heat pump circuit includes determining a pressure drop across the exterior heat exchanger using a pressure from a pressure sensor positioned upstream of the exterior heat exchanger, a speed of a compressor in the heat pump circuit, and/or an ambient temperature.--

Claim 14 has been amended and replaced by the following: 
--14. (Currently Amended) A method for operating a vehicle climate control system, comprising: [[at]] a controller, modeling a pressure in a heat pump circuit downstream of an exterior heat exchanger and upstream of a cooling expansion valve based on a pressure from a pressure sensor positioned between a heating expansion valve and downstream of a water cooled condenser in the 


Allowable Subject Matter
2.         Claims 1 and 3-20 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the vehicle climate control system, comprising: a controller, modeling a pressure in a heat pump circuit downstream of an exterior heat exchanger and upstream of an expansion valve; and operating the expansion valve in the heat pump circuit to cool a vehicle cabin based on the modeled pressure and a temperature from a sensor positioned upstream of the expansion valve and downstream of the exterior heat exchanger; wherein modeling the pressure in the heat pump circuit includes determining a pressure drop across the exterior heat exchanger using a pressure from a pressure sensor positioned upstream of the exterior heat exchanger, a speed of a compressor in the heat pump circuit, and/or an ambient temperature of instant independent claims 1, 8 and 14.
The reference (US 20170240024 A1) to Blatchley; Timothy Noah et al., is the most relevant reference. However, above mentioned reference fails to anticipate or render obvious the invention of independent claims 1, 8 and 14. Therefore, the independent claims and dependent claims thereof have been found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

02/09/2022